Citation Nr: 1509575	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  12-27 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating in excess of 50 percent disabling for service-connected disability of dysthymic disorder ("acquired psychiatric disorder").  


REPRESENTATION

Appellant represented by:	John R. Worman, Esq. 


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 






INTRODUCTION

The Veteran had active military duty from May 1963 to June 1966.  

This matter comes to the Board of Veterans' Appeals (Board) from a February 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office in Albuquerque, New Mexico.  

On October 1, 2012, the RO issued a rating decision that increased the evaluation assigned for the Veteran's acquired psychiatric disorder to 50 percent for the entire period on appeal.  Since this decision did not award the maximum evaluation from the date of the claim, the issue of entitlement to an evaluation in excess of 50 percent is still before the Board for adjudication.  See AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and request an increase, the RO and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation).  Therefore, the issue is as characterized on the title page.


FINDING OF FACT

The Veteran's acquired psychiatric disorder is manifested by symptoms of depressed mood, chronic sleep impairment, flattened affect and disturbances of motivation and mood.  


CONCLUSION OF LAW

The criteria for an evaluation greater than 50 percent for an acquired psychiatric disorder have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of the two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

Where entitlement to compensation has already been established and an increase in disability rating is at issue, the present level of the Veteran's current disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board notes that the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has reviewed all evidence of record, as required; however, the more critical evidence consists of the evidence generated during the appeal period.  The Board is required to not only to evaluate the medical evidence of record since the filing of the claim for an increased rating but also consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran asserts entitlement to an increased evaluation for his service connected acquired psychiatric disability.  The Veteran is currently evaluated as 50 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411(2014).  After a careful review of the evidence the evidence of record, the Board has determined that an increased rating is not warranted.  

Under the 9411 diagnostic code, a 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The classification outlined in the portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V).  38 C.F.R. § 4.130 (2014). 

The DSM-IV (which was in effect during most of the appeal period) contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  GAF scores included in the record are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM-V contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  The Board notes that while GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

With regard to the use of the phrase "such as" in 38 C.F.R. § 4.130, ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-V.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran does not meet the criteria for an increased evaluation for his service connected acquired psychiatric disorder.  See Fenderson, 12 Vet. App. 119.  

An increased rating is not warranted because the competent evidence of record does not demonstrate that the Veteran's symptoms have worsened and his current disability picture does not more closely approximate a 70 percent evaluation.  The Veteran has not provided any statements as to why he believes his disability has worsened or that the rating criteria does not adequately approximate the current severity of his disability.  As will be discussed below, the evidence of record to include a VA examination, private treatment notes and lay statements do not support this contention.  The examiner in February 2012 does not report any instances of symptoms that meet the 70 percent criteria to include: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  

The Veteran was service connected for an acquired psychiatric disorder in a February 2012 rating decision with an effective date of November 2011.  The Veteran was granted service connection of an acquired psychiatric disorder as secondary to his service connected residuals of adenocarcinoma of the prostate.  

The Veteran underwent a VA examination in February 2012.  At the examination, he was diagnosed with dysthymic disorder with a GAF score of 60.  It was noted that the Veteran endorsed a mild level of depressive symptoms to include a sad and depressed mood; feelings of hopelessness, sleep disturbance; poor appetite; and low energy.  He also endorsed a loss of interest and pleasure in previously enjoyed activities.  The examiner did not note impaired judgement or thinking.  The examiner reported that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational task, although generally functioning satisfactorily. 

The Veteran is currently married to his wife for more than 48 years.  He currently lives with his wife and grandson.  The Veteran reported that he has positive relationships with his wife, children and grandchildren, but has kept distance from his son due to the son's drug and legal issues.  Socially, the Veteran reported that he has friends and they enjoy watching football and auto races together.  They also gather on Friday nights to talk and drink beers together.  For recreation, the Veteran completes yard work and gardens in the summer, but lacks hobbies in the winter due to the weather.  The Veteran reported that since his cancer diagnosis his interest in cars, racing, or NASCAR has dwindled considerably.   

The Veteran worked as a machinist and shop foreman since his discharge from the military and even owned his own shop for a period of time in the 1980's.  The Veteran retired in 2005.  

The Veteran reported that he generally feels angry or sad.  He reported a suicidal ideation in 1988 due to occupational problems.  The Veteran denied any further suicide attempts or suicidal ideation since that time.  Sleep disturbances began upon diagnosis in 2004.  He indicated that he wakes up frequently at night to urinate and then has trouble returning to sleep.  He reported nightmares that occur on a weekly basis.  

The examiner reported the following symptoms apply to the Veteran's diagnosis: depressed mood, chronic sleep impairment, flattened affect, and disturbances of motivation and mood.  The Veteran's total score on the BDI-II of 25 suggests a moderate level of depressive symptoms.  These symptoms were self-reported by the Veteran.  

The Veteran submitted a private examination from a Dr. F., a licensed psychologist, dated June 2012.  Dr. F. reviewed the Veteran's file and interviewed the Veteran over the telephone.  The Veteran reported to Dr. F. that he has poor appetite and difficulty sleeping due to his prostate and pain issues.  He always enjoyed working on cars and going to car shows, but has lost interest.  He does not socialize as much with friends and he finds that he is depressed much of the time.  He is upset that he is not able to be intimate with his wife.  While his energy and motivational levels are low he does try to help with tasks around the house and will do yard work at times.   

Dr. F. reported that his mood was dysphoric, affect constricted.  Speech was logical and sequential with no evidence of psychotic process.  Immediate, recent and remote memories were intact.  There was no difficulty with proverb interpretation or judgment/insight responses.  He was able to perform serial 7's and had no difficulty with simple arithmetic computation.  The Veteran had adequate command of basic information facts.  

Lastly, Dr. F. wrote that the Veteran's disability would limit his ability to concentrate and persist in tasks.  He is likely to have difficultly masking independent decisions with respect to any tasks assigned to him.  He would have trouble dealing with changes in workplace procedures.  The Veteran had markedly declined and appears below a normal workplace threshold.  Dr. F. diagnosed the Veteran with mood disorder due to medical conditions, with depressive features and assigned the Veteran GAF score of 52.  Dr. F. opined that the Veteran had occupational and social impairments with deficiencies in most areas such as work, school, family relations, judgment, thinking and or mood.  

The Veteran's wife submitted a statement in February 2012 to support the Veteran's claim.  She states that his very depressed now and moody.  She reports that since he was diagnosed with cancer he has done a "180" on everyone and many people cannot believe how much the Veteran has changed.  She claims that some days are just awful and "can't hardly put up with him."  

In order for the Veteran to receive a higher rating of 70 percent, it would have to be shown that he has occupational and social impairments with deficiencies in most areas such as work, school, family relations, judgment, thinking and or mood.  This was not shown by the Veteran's VA examination.  Although Dr. F. did state that he believed the Veteran has occupational and social impairments with deficiencies in most areas such as work, school, family relations, judgment, thinking and or mood; however, he did not provide any rationale for this conclusion and this assessment is not supported by Dr. F's examination or the symptoms identified by Dr. F. in regards to the Veteran's acquired psychiatric disability.  In fact, Dr. F. noted during his mental status examination that there was no difficulty with proverb interpretation, judgment/insight responses.  Neither the VA examiner nor Dr. F. identified that the Veteran was suffering from the following symptoms: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  

There was a notation that the Veteran attempted suicide in 1988, but has not had another suicide attempt of suicide ideation since that time.  No obsessive rituals were identified; his speech was reported by Dr. F. as normal, as well as his judgment and memory.  The Veteran did not report any panic attacks or impaired impulse control.  The VA examiner made no notation regarding the Veteran's neglect of personal appearance and Dr. F. interviewed the Veteran over the telephone.  The only criterion that the Veteran does have from the 70 percent evaluation is a problem adapting to the stress of his currently diagnosed prostate cancer but not to a level that is causing other symptoms to manifest.  Further, there is no inability of the Veteran to establish and maintain effective relationships as evidenced by his 48-year marriage to his wife and his positive relationships with his children, grandchildren, and friends.  

The evidence of record shows that the Veteran has a depressed mood, chronic sleep impairment, disturbances in motivation and mood, and a flattened affect.  The record does not suggest that these symptoms present with such frequency or severity to warrant an increased evaluation.  Even though his private examiner did state the Veteran suffered from occupational and social impairment, with deficiencies in most areas, the content of the examination did not support this opinion; thus, the Board is affording this opinion by Dr. F. less probative value than the VA examination.  The Board finds it significant that the Veteran is married and has positive relationships with his family.  While he does not socialize as much as he used to, he continues to have some relationships with people other than his family and he indicated that he would meet up to watch football or auto races and also would gather to talk.  The VA examiner also indicated the Veteran continued to have some hobbies.  Neither the VA examiner nor Dr. F. indicated the Veteran had impaired judgment.  Dr. F. stressed that the Veteran's symptoms fell in the range of moderate and that the prior GAF of 60 (and the GAF of 52 assigned by Dr. F.) represented moderate difficulty in social occupational or school functioning.  When comparing the types of symptoms contemplated by a 70 percent evaluation they include things such as impaired impulse control, neglect of hygiene and panic or depression so severe it affects the person's ability to function independently, appropriately or effectively.  The Veteran in this case has symptoms that clearly interfere with his life; however, they are not so severe that they are akin to the disability picture contemplated by a 70 percent evaluation.  Indeed, as Dr. F. noted, the Veteran was not currently in any mental health treatment, including psychotropic medication.  This leads the Board to conclude that the Veteran's overall disability picture continues to approximate more closely to that contemplated by a 50 percent evaluation.   

Under such circumstances, the Board finds that the preponderance of the evidence is against the Veteran's claim for an increased rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

Additional Considerations

The Board acknowledges the Veteran's contentions that his service-connected acquired psychiatric disability warrants an evaluation greater than that assigned herein.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected anxiety.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 38 C.F.R. § 3.159(a)(1) and (2) (2014).

The discussion in the analysis section above reflects the notion that the symptoms and effects of the Veteran's acquired psychiatric disability, namely flattened affect, depressed mood, disturbances of motivation and mood, and chronic sleep impairment are fully contemplated by the applicable rating criteria in the VA Rating Schedule.  Therefore, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).

Further in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) a veteran may be entitled to "consideration under 38 C.F.R. § 3.321(b) for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112   (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.
  
In any event, VA provided the Veteran a notice letter in January 2012 that fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his underlying claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.
  
In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.
  
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).
  
Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 
  
  The Veteran was provided a VA examination in February 2012, which is adequate for the purposes of determining the current severity of the Veteran's disability as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim was then readjudicated by an October 2012 rating decision.  
  
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to an initial evaluation in excess of 50 percent for dysthymic disorder.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


